Citation Nr: 0534242	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-42 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for arthroplasty of the left 
shoulder, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Joseph J. O'Neill, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1996 and 
January 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Philadelphia, Pennsylvania.  

Irrespective of the RO determination to reopen the veteran's 
claim for service connection for a back disorder, the issue 
of new and material evidence will be adjudicated in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The issues of service connection for a back disorder and 
entitlement to an evaluation in excess of 50 percent for the 
left shoulder to include extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  In May 1993, the RO denied service connection for a back 
disorder.  The veteran was notified of his procedural 
appellate rights by June 1993 letter; however, he did not 
appeal the decision.  

2.  Since the May 1993 RO rating decision, the veteran has 
submitted evidence which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  
.

CONCLUSIONS OF LAW

1.  The RO's most recent unappealed denial in May 1993 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).  

2.  As new and material evidence has been received, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constitute harmless error, and does 
not prohibit consideration of this matter on the merits.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  As a 
timely appeal of this adverse action was not submitted, the 
Board concludes that the RO's May 1993 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  
.

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The additional evidence received since May 1993 includes a 
medical statement from a VA examiner dated in December 2001, 
which concluded that the veteran had back disability directly 
related to military service.  

The Board finds that the evidence submitted since the May 
1993 RO decision, in particular the December 2001 medical 
opinion, is new, in the sense that it was not of record when 
the RO denied the claim.  Moreover, it is also material 
because the VA examiner expressed the opinion that the 
veteran's back disability was clearly related to an injury 
sustained during service, which was essentially the reason 
the RO denied the claim.  Accordingly, the Board finds the 
evidence submitted subsequent to the May 1993 RO decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, 
and, in connection with the evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Thus the claim will be reopened and development will be 
separately conducted.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a back disorder is 
reopened.  The appeal of this issue is allowed only to this 
extent.

REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the veteran's claim for 
service connection for a back disorder has been reopened, 
further development is required.

In December 2001, a VA physician indicated that the veteran's 
current back disability possibly started while the veteran 
was in service.  The veteran apparently gave a history of 
prior injury during his second period of service from June 
1964 to January 1966, but did not report any post service 
history of injury.  Based on the veteran's reported history 
and a review of the claims file, the VA physician concluded 
that the veteran's current back problems were the direct 
result of an injury during military service.  The medical 
basis for this opinion was not given, nor does it appear that 
the physician reviewed the service medical records prior to 
rendering his opinion.  Moreover, the VA physician did not 
mention the intercurrent injuries that occurred following 
separation from service in 1965.  Therefore, the examination 
report is not adequate for adjudication purposes.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran's current back disorder had 
its onset during military service is needed before the claim 
on the merits can be properly adjudicated.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the veteran contends that his service-connected 
left shoulder disability is more disabling than the current 
evaluation reflects.  In this regard, VA's General Counsel 
has indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).   Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  The Board also notes that the veteran 
is currently in receipt of the maximum schedular evaluation 
under Diagnostic Code 5051 for replacement of the shoulder 
joint of the minor upper extremity with a prosthesis.  
However, a review of the claims folder reveals that while the 
September 2004 supplemental statement of the case indicated 
that the case would not be submitted for extra-schedular 
consideration, the RO did not provide the veteran with notice 
of the provisions of 38 C.F.R. § 3.321.  As such, on remand, 
the Board finds that the RO must specifically determine 
whether the criteria for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) are met and thus whether this matter 
warrants referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service.

Moreover, none of the RO's post November 2000 correspondence 
to the veteran fully addresses the VCAA notice and duty to 
assist provisions as they pertain to the increased rating 
claim currently on appeal.  He was never provided with a 
letter describing the evidence he should provide, what 
evidence VA would obtain, and how VA would assist in his 
claim.  Therefore, he must be apprised of all of the 
applicable provisions of the VCAA including what evidence 
would substantiate his specific claim and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.

Lastly, the issue of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for a back disorder.  The TDIU issue must 
accordingly be deferred pending action by the RO on the 
service connection issue.  Also, the veteran has also not 
otherwise been advised of the notice provisions of the VCAA 
with respect to his claim for TDIU.

The Board deeply regrets the further delay; however, existing 
law and regulations mandate a return of this file to the RO 
for due process consideration.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action for the increased 
rating shoulder claim as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond. 

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected left shoulder.  This evidence 
may include records pertaining to lost 
time or sick leave used due to the left 
shoulder, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his back disorder since 
service.  After the veteran has signed 
the appropriate releases, those records 
that are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should then be afforded a 
VA orthopedic examination covering both 
the back disorder and the left shoulder 
disability.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  

a. As to the left shoulder - the examiner 
should note the range of motion of the 
joint(s) and indicate the normal range of 
motion for each joint(s).  The examiner 
should also state whether there is any 
additional limitation of function of 
these joints, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  

b. As to the back - the examiner should 
discuss the nature and extent of any 
current back disorder and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
incidents, symptoms, or treatment the 
veteran experienced or manifested during 
service.  The examiner is requested to 
comment on the etiological significance, 
if any, of the service medical records, 
as well as on the significance of any 
injuries sustained following the 
veteran's separation from service in 1965 
that the record might reveal.

c. Specifically, the examiner should 
address whether the veteran has a back 
disorder and, if so, is it very likely, 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more), or highly unlikely that the first 
clinical manifestations of the veteran's 
current back disorder occurred while he 
was in service or within one year 
following his separation from service.  
Any opinion provided should include 
discussion of specific evidence of 
record, including service medical records 
and the December 2001 opinion from the VA 
physician.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  If the examiner is 
unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  With 
regard to the left shoulder disability, 
the RO should consider whether referral 
under § 3.321(b)(1) is appropriate.  The 
veteran should be given the opportunity 
to present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  

6.  The RO should also determine whether 
the veteran meets the rating criteria for 
TDIU set forth in 38 C.F.R. §§  4.15, or 
4.16(a).  The RO should also determine 
whether the veteran is precluded, solely 
by service-connected disabilities, from 
following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU, if appropriate.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case and allow him a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


